Title: To George Washington from John Mary, 18 August 1788
From: Mary, John
To: Washington, George



Sir
New york August 18. 1788.

your Excellency will hardly remember of me, but when i will mention to you that i was secretary to the Consulate general of France under Mr Gerard’s orders during the late war, & that i had the honour of dining there with you & your lady several times, then likely you will recollect me.
however give me leave to wish you a very good health, your lady & all that belongs to you.
I have lately delivered a speech which relates very much with the present circumstances. It has met with the approbation of the most respectable & learned gentlemen of this place. i take the liberty of inserting a copy of the same in this letter.
I have met honourable Sir, with great misfortunes since i had

the happiness of seeing you in Philadelphia & in New port, so that i am obliged to teach both languages to live with as much decency as possible as there is an university that goes by your name, i would be much obliged to your Excellency if you would speak in my favor or to some Gentlemen who would have some body to instruct in their family. I would teach french, English writing & arithmetick.
I have compiled an english & french grammar, which has been approved of.
My loss during the late war is at least 4000. dollars for which i have authentical certificates.
If it is not too much trouble i will beg of your Excellency to honor me with an answer. I am with great respect sir your most obedient & humble servant

John Marylate Secretary to the consulate general of France, & now teaching both languages in this City, at M. de Montaudevert merchant.

